Citation Nr: 0124347	
Decision Date: 10/09/01    Archive Date: 10/11/01	

DOCKET NO.  99-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether there was clear and unmistakable error in a January 
26, 1995, rating decision in assigning permanency for the 
veteran's total disability rating for the period from January 
25, 1991 to January 26, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter arises from a decision rendered in June 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that severed the permanency status 
previously assigned to the veteran's total disability rating 
based upon individual unemployability for the period from 
January 25, 1991 to January 26, 1995.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, D.C.  Such a hearing was conducted by the 
undersigned on May 7, 2001; a transcript of that proceeding 
is of record.  At the hearing, the veteran submitted 
additional evidence, and waived review of it by the RO.  See 
38 C.F.R. § 20.1304(c) (2000).  The Board will consider it 
accordingly.


FINDINGS OF FACT

1.  In a decision rendered on May 3, 1994 by a hearing 
officer at the RO, the disability rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD) was 
increased from 10 percent to 50 percent, and a total 
disability rating based upon individual unemployability was 
granted effective January 25, 1991.  The total disability 
rating was not determined to be permanent in nature at that 
time.

2.  By rating decision rendered on January 26, 1995, service 
connection was granted for residuals of a gunshot wound to 
Muscle Group VII, evaluated as 40 percent disabling.  Service 
connection also was granted for lumbar strain and residuals 
of a fracture of the right ankle, each of which was held to 
be noncompensable.  The veteran's total disability rating 
based upon individual unemployability remained intact.  

4.  On March 30, 1998, the RO annotated the January 26, 1995, 
rating decision, and retroactively assigned an effective date 
of January 25, 1991 for permanency of the veteran's total 
disability rating.  

5.  It was factually ascertainable as of January 25, 1991, 
that the criteria for entitlement to permanency status for 
the veteran's totally disabling service-connected 
disabilities had been met.  

6.  At the time of the January 26, 1995 rating decision and 
March 30, 1998, RO determination that modified that rating 
decision, the correct facts were before the adjudicator; the 
determinations were in accordance with the governing legal 
criteria; and the decisions did not contain error that may be 
characterized as "undebatable" and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.


CONCLUSION OF LAW

The January 26, 1995, RO rating decision, as annotated by a 
March 30, 1998, RO determination, was not clearly and 
unmistakably erroneous, and the criteria for an effective 
date of January 25, 1991 for a grant of permanency status for 
the total disability rating for the veteran's service-
connected disabilities have been met.  38 U.S.C.A. §§  501, 
1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§  3.340(b), 3.400 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096, (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107) which provides, in pertinent part, that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA.  VCAA is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Further, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA and the VA implementing 
regulations, the Board finds that VA's duties have been 
fulfilled in this regard.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The discussions in the rating decision, the statement 
of the case, and the information sent to the appellant 
informed him of the evidence needed to substantiate his 
claim, and otherwise complied with VA's notification 
requirements.  The veteran also was given a personal hearing 
before the undersigned.  As such, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board also finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained. 

Thus, even though the VCAA was enacted and the implementing 
regulations promulgated during the pendency of this appeal, 
and therefore, have not been considered by the RO, there is 
no prejudice to the veteran in proceeding with the issue on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).

The veteran claims that the facts in this case warrant 
reinstatement of an effective date prior to January 26, 1995, 
for recognition of permanence regarding the total disability 
rating assigned based on individual unemployability due to 
his service-connected disabilities.  In this regard, he 
refers to various rating decisions rendered from March 1992 
to May 1994, and cites the fact that he was to be scheduled 
for routine future examinations for which he was never 
scheduled.  He concludes that these examinations, had they 
been scheduled and conducted in a timely manner, would have 
established the permanency of his total disability, and that 
VA's failure to conduct the examinations is the sole reason 
that permanency of his total disability rating was not 
established prior to the time that the RO formally reviewed 
this matter.  

Total disability may or may not be permanent in nature; 
permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the lifetime of the disabled person.  The permanent loss or 
loss of use of both hands, or of both feet, or of one hand 
and one foot, or the sight of both eyes, or becoming 
permanently helpless or bedridden constitutes permanent and 
total disability.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person is considered in determining permanence.  
38 C.F.R. § 3.340(b) (1995 & 1998).  Once permanence is 
established, a veteran need not undergo further VA 
examinations in order to retain his 100 percent disability 
rating for the permanent disability.  38 C.F.R. § 
3.327(b)(2)(iii) (2000).  

The Board notes that there is no specific provision in the 
law or regulations regarding an effective date for a 
determination as to permanency of total disability, although 
pertinent regulations provide that the permanence of total 
disability for pension purposes will be established as of the 
earliest date consistent with the evidence in the case.  
See 38 C.F.R. § 3.342(b)(2) (2000).  However, generally, the 
effective date for increased disability compensation will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Although a determination of 
permanency does not result in an increase in compensation, it 
does afford the veteran and his dependents eligibility for 
additional or ancillary VA benefits; thus, the provisions of 
38 U.S.C.A. §  5110(a) and 38 C.F.R. § 3.400 are for 
consideration.  As a practical matter, the Board also notes 
that "permanency" is often "awarded" by VA without the 
veteran having filed a specific claim or application 
therefor.  Instead, VA routinely considers and determines 
whether an assigned level of disability (not only total 
disability ratings but lesser disability ratings) is or has 
become "static" or stabilized, i.e., unlikely to improve over 
time, and this routine consideration is consistent with VA 
regulations.  Cf. 38 C.F.R. § 3.327 (2000).  If a disability 
is unlikely to improve, the RO will not schedule the veteran 
for routine future examinations.  Conversely, if the RO 
decides that any of the veteran's service-connected 
disabilities is subject to improvement, the RO will arrange 
to have the veteran notified that he is to report for 
periodic examinations to determine whether the disability has 
improved, and warrants reduction in the assigned disability 
rating.  

There is no specific provision of law governing severance of 
permanency status; 38 C.F.R. § 3.105(d) pertains only to the 
severance of service connection.  According to VA law, once 
service connection has been granted, it can be severed only 
upon the Secretary of VA's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (2000); Daniels v. Gober, 10 
Vet. App. 474 (1997).  The burden of proof in severing 
service connection is on the Government, and this burden is 
the same as a claimant's burden in attempting to overturn a 
final decision on the basis of clear and unmistakable error 
(CUE).  Daniels, 10 Vet. App. at 478.  However, unlike a CUE 
determination, a decision to sever service connection may be 
based on consideration of evidence acquired after the 
original granting of service connection.  Daniels, 10 Vet. 
App. at 480.  The United States Court of Appeals for Veterans 
Claims (Court) has reasoned that, because section 3.105(d) 
specifically contemplates that a change in diagnosis or 
change in law or interpretation of law may be accepted as a 
basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that . . . a service connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  See Venturella v. Gober, 10 Vet. App. 340, 342-43 
(1997).  Although an ancillary issue to the issue on appeal 
is the question of whether the RO's June 1999 severance was 
proper, the Board finds this useful guidance in the case at 
bar.

The facts in this case are as follows.  The veteran had a 
personal hearing at the RO before a hearing officer in 
January 1992 in connection with his pending appeal on the 
issues of entitlement to increased evaluations for his 
service-connected PTSD and residuals of injury to the right 
arm.  At the time of the January hearing, the veteran 
submitted a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  Additional 
medical evidence was also received at that hearing which 
included a January 1992 statement from Daniel Lonnquist, 
Ph.D., Clinical Psychologist, who indicated that the veteran 
was not only totally disabled by his PTSD and unemployable, 
but also that the condition was unlikely to improve or change 
and was therefore, permanent.  The hearing officer then 
considered the testimony given, as well as the other evidence 
of record, and increased the disability rating for the 
veteran's service-connected PTSD, while granting him a total 
disability rating based upon individual unemployability.  
That decision was promulgated by rating decision dated 
February 3, 1992; "permanency" was not specifically 
adjudicated at that time.  Instead, the rating decision was 
coded for a future examination to be held in April 1994.  
There is no indication that the future examination was 
scheduled for the purpose of determining the "permanency" of 
the total disability rating assigned.  

Similarly, in a rating decision rendered by the RO on 
August 28, 1992, in which the RO denied a claim for clear and 
unmistakable error in an August 1968 rating decision and the 
claim for an increased evaluation for PTSD, the rating sheet 
continued to be coded for an April 1994 future examination.  
Then, by rating decision dated May 17, 1994, the RO granted 
the veteran a total disability rating from an earlier 
effective date, i.e., January 25, 1991; however, the rating 
sheet was coded for an "at once" future examination, and 
"permanency" specifically was not adjudicated.  Instead, the 
rating decision was annotated to indicate that "[b]asic 
eligibility to Dependent's Educational Assistance under 
U.S.C. Chapter 35 is not established."  It is important to 
note that at no time during the foregoing proceedings did the 
veteran specifically claim "permanency" regarding his total 
disability rating, although the January 1992 statement and 
related contemporaneous medical evidence arguably contain 
what could be construed as a claim for such.

The confusion in this case arose following the promulgation 
of a rating decision by the RO on January 26, 1995.  That 
determination was designed specifically to effectuate a 
determination by the VA Office of the Director, Compensation 
and Pension Service that held that prior rating decisions had 
been clearly and unmistakably erroneous for not granting 
service connection for residuals of a gunshot wound to Muscle 
Group VII, lumbar strain and residuals of a fracture of the 
right ankle.  In effectuating the decision of the Office of 
the Director, Compensation and Pension Service, the rating 
decision sheet was coded so that no future examination was 
scheduled, and none was requested contemporaneously.  

Subsequently, on March 30, 1998, a member of the adjudication 
division apparently determined that the January 26, 1995 
rating decision had implicitly determined that the veteran's 
total disability rating was permanent because it had not been 
coded for a routine future examination.  The January 26, 1995 
rating decision was thus, annotated to indicate that basic 
eligibility for Chapter 35 benefits was established from 
January 25, 1991 thereby assigning "permanency" to the 
veteran's total disability rating from that date.  The 
veteran was notified of the permanency of his total rating 
and effective date of such by VA letter dated in April 1998.  

The RO in June 1999 reviewed that determination, held that 
clear and unmistakable error in the January 26, 1995, rating 
decision had been made concerning the effective date of 
"permanency," and changed the effective date of the veteran's 
entitlement to "permanency" to January 26, 1995, the date 
that the prior rating had been promulgated and the date of 
review when the routine future examination status was 
canceled.  In doing so, the RO effectively terminated the 
"permanency" previously assigned for the veteran's total 
disability rating for the period from January 25, 1991 to 
January 26, 1995.  

The Board must determine whether there was clear and 
unmistakable error in the January 1995 rating decision as 
annotated in March 1998, and as ancillary to that issue, 
whether the June 8, 1999 rating that severed permanency for 
the period from January 25, 1991 to January 26, 1995, was 
proper.  That rating relied upon the provisions of 38 C.F.R. 
§ 3.105(a) (2000) regarding the revision of a prior decision.  
That regulation provides that previous determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Id.  At the time 
the January 26, 1995 rating decision was rendered, no future 
examination was scheduled.  From this, it can reasonably be 
concluded that the intent of that decision was, in part, to 
assign permanency to the veteran's total disability rating as 
the routine future examination code was removed.  However, 
that determination originally did not specify an effective 
date for "permanency."  It was not until March 30, 1998, that 
an RO employee annotated that rating decision and assigned 
January 25, 1991 as the effective date for a grant of 
"permanency."  This resulted in notification to the veteran 
on April 3, 1998, to the effect that his service-connected 
disabilities had been rated ''permanent and total in nature" 
effective January 25, 1991.  

The question posed by the foregoing is whether any error in 
the January 26, 1995, rating decision and subsequent 
annotations made thereto constitute "clear and unmistakable 
error."  See 38 C.F.R. § 3.105(a).  The Court has propounded 
a three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination; 
(1) either the correct facts, as they were known at that 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extent 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc)).  The Court has stated that clear and unmistakable 
error is a very specific and rare kind of error.  "It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable error."  See Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993).  

With regard to the veteran's current claim, the evidence that 
was available when the RO rendered its January 26, 1995 
decision included a June 1991 report of a VA psychiatric 
examination of the veteran, wherein the examining 
psychologist concluded that the veteran had chronic PTSD.  
Various treatment records from VA social workers dated in 
1991 and 1992 all indicated that the veteran had been unable 
to obtain or retain employment since January 1991, and that 
the veteran's PTSD was not likely to improve to the extent 
necessary for employability.  These indicated specifically 
that the veteran was totally and permanently disabled.  As 
noted above, one of these examiners indicated in January 1992 
that the veteran's PTSD alone was totally and permanently 
disabling.  Similarly, the report of the veteran's 
hospitalization at a VA medical facility during March and 
April 1992 indicated that he was totally and permanently 
disabled for work upon his discharge on April 24th of that 
year.  Nothing in the record contradicted those findings at 
that time.  Since the evidence of record when the RO rendered 
its January 26, 1995 rating decision indicated that the 
veteran's service-connected disabilities were not only 
totally disabling but were not likely to improve, it was not 
clearly and unmistakably erroneous to assign "permanence" to 
these disabilities.  See 38 C.F.R. § 3.340(b).  As such, the 
January 26, 1995 rating, although perhaps erroneous from a 
procedural standpoint, does not rise to the level of the 
stringent legal standard of being clearly and unmistakably 
erroneous.  The correct facts, as they were known at that 
time, were before the deciding officials.  Moreover, any 
administrative error made in the assignment of the effective 
date of January 25, 1991, for a permanent and total 
disability rating was not "undebatable"; that is, it was not 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  It appears to 
the Board arguably that at least as of January 1992, and 
based on a review of the evidence likely even earlier than 
that date, the veteran was claiming that he was totally and 
permanently disabled, and this and subsequent medical 
evidence reasonably established the permanency of the 
veteran's total disability.  It also appears to the Board 
that the RO failed to specifically adjudicate this matter 
until many years after what could be considered a claim for 
permanency status.  Based on the foregoing, the Board finds 
that it is not absolutely clear that a different result would 
have ensued had the error not been made, and thus, the error 
complained of cannot be, ipso facto, clear and unmistakable 
error.  Accordingly, the severance of "permanency" of the 
veteran's total disability rating for the period from 
January 25, 1991 to January 26, 1995 was improper as the 
Board finds that there was no clear and unmistakable error in 
the January 1995 rating decision in establishing a January 
25, 1991 effective date for permanency status.  



ORDER

An effective date of January 25, 1991, for the grant of 
permanency of a total disability rating based upon individual 
unemployability is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeal

 

